Opinion by
Judge Pryor:
It is not necessary that the party to whom the forged order was offered should have received it as genuine or believed that it was *910genuine. It is enough to show that the accused committed the forgery for the fraudulent purpose of obtaining the' possession of money or property. In this case the order was presented to Ware when the accused knew it was a forgery, and with the fraudulent purpose of obtaining Ware’s goods. The case is directly within the statute.

Landers & Clark, for appellant.


Moss, for appellee.

The judgment of conviction was reversed by this court at the instance of the accused; therefore the case stands as if no trial had ever taken place.
He asked for a new trial, and if the fact of punishment is a bar because the accused had been tried and convicted, every reversal would operate to discharge the prisoner. The time of punishment was entered as a credit upon the claim the state had against him by reason of his crime.
The judgment is affirmed.